05/11/2020



1    Pamela D. Bucy                                                              Case Number: PR 20-0265

     Chief Disciplinary Counsel
2    P.O. Box 1099
     Helena, MT 59624-1099
3    (406) 442-1648
     pbucy@montanaodc.org
4
     Office of Disciplinary Counsel
5

6

7

8
                      BEFORE THE COMMISSION ON PRACTICE OF THE
9
                       SUPREME COURT OF THE STATE OF MONTANA
10
                           *************
11                                  )
     IN THE MATTER OF CASEY NIXON,  ) Supreme Court Cause No. ________
12                                  )
     An Attorney at Law,            ) ODC File No. 19-077 and 19-133
13                                  )
     Respondent.                    ) CITATION TO APPEAR IN
14                                  ) ANSWER TO COMPLAINT OF THE
                                    ) OFFICE OF DISCIPLINARY
15                                  ) COUNSEL
16
     TO: CASEY NIXON, Respondent, Greetings:
17
             YOU ARE HEREBY NOTIFIED that the Office of Disciplinary Counsel for
18
     the State of Montana has filed with the Supreme Court of the State of Montana its
19
     Formal Complaint against you pursuant to Rule 12 of the Montana Rules for Lawyer
20
     Disciplinary Enforcement (2018) (“MRLDE”), a copy of which Complaint is
21
     attached hereto.
22
             Members of the federal bar are advised to comply with the Local Rules of
23
     Procedure for the U.S. District Court (Montana), Appendix B, ¶ 2, Reciprocal
24
     Discipline – Duty to Notify of Pending Disciplinary Actions. If you are a member
25



     Citation to Appear in Answer to Complaint - Page 1
1    of another jurisdiction with the same or similar requirement, you are required to
2    comply with those rules.
3            YOU ARE HEREBY COMMANDED to make and file with the Clerk of this
4    Court your written answer to said Complaint within twenty (20) days from and after
5    service upon you of this Citation and a copy of said Complaint pursuant to Rule 12,
6    MRLDE.
7            Any procedural motions, for example, a Motion for Extension of Time within
8    which to Answer the Complaint, filed by you or by your Counsel prior to the filing
9    of the Findings, Conclusions, and Recommendations of the Commission on Practice,
10   shall be addressed to and filed with Shelly Smith, Commission on Practice, P.O. Box
11   203005, Helena, MT 59620-3005, and served upon the Office of Disciplinary
12   Counsel, P.O. Box 1099, Helena, MT 59624-1099, as provided by Rule 12,
13   MRLDE.
14           In the event of your failure to file an answer within the time prescribed, you
15   will be held and deemed in default as provided by Rule 12C(2), MRLDE.
16           WITNESS my hand and seal of this Court this _____ day of May, 2020.
17

18

19

20
                                                          ____________________________
     (COURT SEAL)                                         BOWEN GREENWOOD
21                                                        Clerk of the Supreme Court
                                                          of the State of Montana
22

23

24

25



     Citation to Appear in Answer to Complaint - Page 2